DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.

Claim Objections
Claim 6 is objected to because of the following informalities:  the new amendment should have “, the wide gap is greater than a gap between outer circumferences of the plurality of annular members and a side surface of the reaction tube.”  Appropriate correction is required. Currently, Claim 6 is confusing as the exhaust port is in communication with the wide gap and it appears that the wide gap should also be greater than a gap, and that this appears to be a typo.
For the purposes of examining based on the merits, the claim will be interpreted as “the wide gap, the wide gap being greater than a gap between outer circumferences of the plurality of annular members and a side surface of the reaction tube.”
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the end effector and the transfer machine must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a transfer machine in claim 9, which is further limited by having an end effector.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	
	
Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-14 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to make the column smaller than the annular member such that the scope of the claims has changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2007/0007646 to  Yamaguchi et al is presented below.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2007/0007646 to Yamaguchi et al.
In regards to Claim 16, Yamaguchi teaches substrate holder 217 Fig. 1-16 configured to hold a plurality of substrates 200 arranged on an axis (vertical axis), comprising: a plurality of annular members 13 Fig. 1-3 each having an inner diameter (inner diameter of 13) and an outer diameter (outer diameter of 13) and arranged concentrically with the axis at a predetermined pitch on planes orthogonal to the axis (see spacing between 200 in Fig. 1-5 and vertical stacking of 13 and 200); 
a plurality of columns 15 each having a width smaller than a width of each of the plurality of annular members (15 is fitted within the inner and outer diameters of 13), arranged only within a space between a circle of a diameter equal to the inner diameter and a circle of a diameter equal to the outer diameter of annular members (as shown in Fig. 1), and configured to hold the plurality of annular members (as shown in Fig. 1, 2, 3, 5, 6, 8); and a plurality of supports 16 extending inward from the plurality of columns and configured to support the plurality of substrates 200 at positions between two adjacent annular members of the plurality of annular members (as shown in Fig. 1, 2, 3, 5, 6, 8), 
wherein the plurality of supports extends more inward than an inner edge of the plurality of annular member (as shown in Fig. 1, and in Fig. 8) so that the plurality of substrates are supported by the plurality of supports without contacting any of the plurality of columns and wherein a radius of each of the annular members is equal to a maximum distance from the axis to the annular members (as shown in Fig. 1, 2), and outer surface of the annular members and outer surfaces of the plurality of columns are continuous, respectively (as 15 is nestled into 13 in Fig. 7, [0037-0109]).
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 9, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2007/0007646 to Yamaguchi et al in view of United States Patent Application No. 2009/0305512 to Matsuura.
In regards to Claim 1, Yamaguchi teaches a substrate processing apparatus (Fig. 12, but also Fig. 1-16) comprising a substrate holder 217 configured to hold a plurality of substrates 200 arranged on an axis (as they are vertically arranged), a reaction tube 204, 205 configured to accommodate the substrate holder (as shown in Fig. 12, [0039]); a furnace body (heater 207) configured to surround the reaction tube [0042]; a gas supplier 232 including an inlet 232 configured to supply gases to surfaces of the plurality of substrates in a corresponding manner such that directions in which the gases are supplied are parallel to the surfaces of the plurality of substrates (as shown in Fig. 8, 9, and 13 gas arrows therein), and a gas exhauster 231, 242, 246 including and outlet opposite to the gas inlet and configured to exhaust the gases flowing on the surfaces of the plurality of substrates [0042], wherein the substrate holder 217 includes:
a plurality of annular members 13 Fig. 1-3 each having an inner diameter (inner diameter of 13) and an outer diameter (outer diameter of 13) and arranged concentrically with the axis at a predetermined pitch on planes orthogonal to the axis (see spacing between 200 in Fig. 1-5 and vertical stacking of 13 and 200); 
a plurality of columns 15 each having a width smaller than a width of each of the plurality of annular members (15 is fitted within the inner and outer diameters of 13), arranged only within a space between a circle of a diameter equal to the inner diameter and a circle of a diameter equal to the outer diameter of annular members (as shown in Fig. 1), and configured to hold the plurality of annular members (as shown in Fig. 1, 2, 3, 5, 6, 8); and a plurality of supports 16 extending inward from the plurality of columns and configured to support the plurality of substrates 200 at positions between two adjacent annular members of the plurality of annular members (as shown in Fig. 1, 2, 3, 5, 6, 8), 
wherein the plurality of supports extends more inward than an inner edge of the plurality of annular member (as shown in Fig. 1, and in Fig. 8) so that the plurality of substrates are supported by the plurality of supports without contacting any of the plurality of columns and wherein a radius of each of the annular members is equal to a maximum distance from the axis to the annular members (as shown in Fig. 1, 2), and outer surface of the annular members and outer surfaces of the plurality of columns are continuous, respectively (as 15 is nestled into 13 in Fig. 7, [0037-0109]).
Yamaguchi does not expressly teach that the gas supplier has a plurality of inlets corresponding to the plurality of substrates held and configured to supply gases from the plurality of inlets and that as exhausted includes an outlet facing lateral sides of the plurality of substrates to exhaust the gases flowing.
Matsuura teaches a substrate processing apparatus 1 Fig. 1-6, comprising: a substrate holder (boat 3) configured to hold a plurality of substrates W arranged on a rotation axis (as shown by rotation drive mechanism 16 and circle of Fig. 2); a reaction tube 4a, 4b, 4 configured to accommodate the substrate holder; a furnace 7 body configured to surround the reaction tube [0036]; a gas supplier 5, 5a including a plurality of inlets 11 respectively corresponding to the plurality of substrates W held in the reaction tube and configured to supply gases from the plurality of inlets to surfaces of the plurality of substrates in a corresponding manner such that directions in which the gases are supplied are parallel to the surfaces of the plurality of substrates (as shown by the inlets of 11 and the arrows above W in Fig. 3); and a gas exhauster (12 and 6 ) including an outlet facing lateral sides of the plurality of substrates and configured to exhaust the gases flowing on the surfaces of the plurality of substrates (as shown by the flow of gases from 11 to 12 over W), wherein the substrate holder 3 includes: a plurality of columns 3a, arranged along a circumscribed circle substantially coinciding with outer circumferences of the plurality of annular members, (as there are 3 columns surrounding the outer diameter/width of the annular members but do not encompass all of the annular members 8); wherein when the substrate holder is accommodated in the reaction tube (as 3 is placed in 4a in Fig. 1), a gap “s” allowing rotation of the substrate holder is formed between the outer circumferences of the plurality of annular members and a side surface of the reaction tube [0040], and wherein the plurality of inlets are formed as slit openings having upper ends flush with or higher than upper surfaces of the plurality of annular members arranged directly above the plurality of substrates in a corresponding manner (as shown in the slit shape of [0043, 0029-0059]). 
Matsuura teaches the inlets are provided on the same cylindrical surface as the side surface of the reaction tube (as shown by the openings of 11 on 4a in Fig. 2, 3), and wherein the gas supplier includes nozzles (openings of 11) each having an injection hole formed in a vertically central portion of each of the inlets (openings of 11 forming a single hole of 11 and formed in the gas inlet of 5a in Fig. 1-3).
Matsuura teaches the substrate holder 3 is configured to hold a plurality of product substrates W each having a pattern or film [0053-0054] formed thereon wherein the plurality of product substrates being arranged on the rotation axis on vertical axis of 16. 
Matsuura teaches each of the substrates has a diameter of 200 mm or more (300 mm [0033]), the gap is 1% to 3% of the diameter of each of the substrates (as the gap “s” is 1-5 mm, for gas flow [0033, 0040-0042]).
Matsuura teaches that the gas supplier and gas exhauster allows for a large film forming process on a large number of substrates, thus improve productivity [0010-0011].
It would be obvious to one of ordinary skill in the art, to have modified the gas supplier and the gas exhauster of Yamaguchi with the gas supplier and gas exhauster of Matsuura that opens into the reaction tubes. One would be motivated to do so for the predictable result of improving productivity. See MPEP 2143 Motivation A. 
Furthermore, it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. Thus substituting the gas supplier and the gas exhauster in Yamaguchi for those found in Matsuura would be considered obvious to one of ordinary skill in the art before the effective filing date. See MPEP 2143 Motivation B.
The resulting apparatus fulfills the limitations of the claim. 
 In regards to Claim 3, Matsuura teaches the inlets are provided on the same cylindrical surface as the side surface of the reaction tube (as shown by the openings of 11 on 4a in Fig. 2, 3), and wherein the gas supplier includes nozzles (openings of 11) each having an injection hole formed in a vertically central portion of each of the inlets (openings of 11 forming a single hole of 11 and formed in the gas inlet of 5a in Fig. 1-3), as per the rejection of Claim 1 above.
In regards to Claim 4, Matsuura teaches the substrate holder 3 is configured to hold a plurality of product substrates W each having a pattern or film [0053-0054] formed thereon wherein the plurality of product substrates being arranged on the rotation axis on vertical axis of 16, as per the rejection of Claim 1 above. 
Yamaguchi in view of Matsuura does not expressly teach the substrates also include a monitoring substrate. This is considered a functional limitation as it is drawn to a type of substrate or the article to be worked upon.
However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate is not considered a positive limitation and the apparatus of Yamaguchi in view of Matsuura would be capable of processing a monitoring substrate, based on user selection of the type of substrate, there being no structural limitations in the claims to prevent this otherwise.
In regards to Claim 5, Yamaguchi teaches the reaction tube 204, 205 includes a side surface, which is constituted by a cylindrical surface at least partially coaxial with the vertical axis, a ceiling (top of 204 formed by 205) and wherein the substrate holder is accommodated in a space 201 surrounded by the side surface and the ceiling (see Fig. 12).
In regards to Claim 6, Yamaguchi teaches that the reaction tube 204, 205 includes an inner tube 204 constituting the cylindrical surface and directly facing the substrates (see Fig. 12) and an outer tube having pressure resistance (as it is applied the vacuum with a ceiling [0038-0042]), and provided outside of the inner tube with a wide gap provided therebetween provided therebetween (see gap in Fig. 13) and an exhaust port provided at the outer tube in fluid communication with the wide gap [0039, and the wide gap is greater than a gap between an outer circumference of the plurality of annular members and a side surface of the reaction tube (as shown in Fig. 13, 204 being spaced apart more from 205 than 217).
In regards to Claim 9, Yamaguchi teaches a lid (seal cap 219) configured to close an opening of the reaction tube [0040-0041], a rotator 254 provided at the lid and configured to rotatably hold the substrate holder [0043], an elevator 202 configured to move the lid in a direction of the axis to load or unload the substrate holder taken out of the reaction tube [0048-0050]; a transfer machine configured to transfer the substrates to and from the substrate holder taken out of the reaction tube by the elevator, wherein the transfer machine includes an end effector serving as a portion to be inserted into the substrate holder and having a thickness smaller than a distance between a back surface of each of the substrates placed on the supports and an upper surface of each of the annular members under each of the substrates wherein the end effector is configured to be capable of directly picking up each of the substrates placed on the supports (in the form of the wafer transfer machine as shown in Fig. 11, [0038, 0030-0109]).
In regards to Claim 17, Yamaguchi in view of Matsuura teaches an upper end of the opening is formed to be flush with or higher than an upper surface of an annular member (as shown in the openings of Matsuura in Fig. 3 which are over the top surface of the substrate and thus implicitly higher than the annular members of Yamaguchi), which is disposed between the pair of two adjacent substrates, as per the arrangement of the substrates and the annular members of Yamaguchi, among the plurality of annular members.  
In regards to Claim 18, Yamaguchi in view of Matsuura a center of the opening for each of the plurality of inlets is located at a level between an upper surface of a corresponding substrate and a lower surface of an annular member directly adjacent to and above the corresponding substrate, as the opening is over the top surface of the substrate, as per the teachings of Matsuura in Fig. 3, and below a lower surface of the annular member directly adjacent and above the corresponding substrate, as per the arrows and arrangement of the substrate and annular members of Yamaguchi.
In regards to Claim 20, Yamaguchi teaches a radius of each of the annular members is equal to a maximum distance from the axis to the annular members, and wherein outer surfaces of the annular members and outer surfaces of the plurality of columns are continuous, respectively, as the columns are continuously connected to the annular plates, as shown in Fig. 7.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2007/0007646 to Yamaguchi et al in view of United States Patent Application No. 2009/0305512 to Matsuura, as applied to Claim 1, as applied to Claim 1, and in further view of United States Patent Application No. 2005/0287806 to Matsuura (hereinafter referred to as ‘806).
The teachings of Yamaguchi in view of Matsuura are relied upon as set forth in the above rejection of Claim 1.
In regards to Claim 2, Yamaguchi in view of Matsuura does not expressly teach the gas supplier includes a processing gas supplier configured to discharge a processing gas toward the rotation axis, and a pair of inert gas suppliers provided on both sides of the processing gas supplier and configured to supply an inert gas toward the gas exhauster along edges of the substrates. 
‘806 teaches the gas supplier 40 Fig. 1 includes a processing gas supplier 42, 44, 46 configured to discharge a processing gas (processing gases such as DCS gas, nitriding gas, silane or carbon hydride, [0078] toward the rotation axis 24, 28, 30 (as shown in the rotation of Fig. 1), and a pair of inert gas suppliers 72 or 74a-74c provided on both sides of the processing gas supplier and configured to supply an inert gas toward the gas exhauster along edges of the substrates (as shown in the gas flow in Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute the gas supplier of Yamaguchi in view of Matsuura with the gas supplier of ‘809, as art-recognized equivalent means for providing supplying gas. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06 II. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim.

Claims 7, 8, 10-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2007/0007646 to Yamaguchi et al in view of United States Patent Application No. 2009/0305512 to Matsuura, as applied to Claim 1, and in further view of United States Patent Application No. 2010/0058982 to Asari.
The teachings of Yamaguchi in view of Matsuura are relied upon as set forth in the above 103 rejection.
In regards to Claim 7, Yamaguchi teaches the supports are configured to support the substrates at substantially central positions between the two adjacent annular members of the annular members in a corresponding manner (as shown in Fig. 8(b)). 
Matsuura teaches each of the substrates has a diameter of 200 mm or more (300 mm [0033]), the gap is 1% to 3% of the diameter of each of the substrates (as the gap “s” is 1-5 mm, a range that overlaps with sufficient specificity a 1-3% of the diameter of 300 mm, as 1% of 300 mm is 3 mm, [0033, 0040-0042]), as per the rejection of Claim 1 above, which expressly teaches gas flow.
Yamaguchi in view of Matsuura does not expressly teach the pitch is 4% to 17% of the diameter of each of the substrates. 
Asari teaches a substrate processing apparatus (Fig. 1) with a substrate support 10 Fig. 2-4 wherein the substrate holder 10 includes: a plurality of annular members 30/36 Fig. 3-6 each having an inner diameter db equal to or smaller than an outer diameter of each of the plurality of substrates (inner diameter formed by db, [0051]) and arranged concentrically with the rotation/vertical axis at a predetermined pitch on planes orthogonal to the rotation axis (as it is vertical); a plurality of columns 31a, 31b each having a width smaller than a width of each of the plurality of annular members (as the widths of “tf” and “tg” are both smaller than the outer diameter or width “da” of 30, [0050]), arranged along a circumscribed circle substantially coinciding with outer circumferences of the plurality of annular members (as shown in Fig. 6a, 6b), and the plurality of columns 31a, 31b are configured to hold the plurality of annular members (as 31b holds 30 in Fig. 3); and 6399451.1HITACHI 13-0003208US0 1a plurality of supports 33, 32 extending inward from the plurality of columns 31x and configured to support the plurality of substrates at positions substantially centrally between two adjacent annular members of the plurality of annular member (as shown by 32 holding W in Fig. 3), and wherein a support 33a of 31b of the plurality of supports that is provided at a column of the plurality of columns provided on a front side in a transfer direction (F Fig. 7A) of the plurality of substrates extends obliquely (as shown by the angle of 33a on 31b in Fig. 7A) more toward the front side than toward a direction facing the axis, as broadly recited in the claim, [0032-0067]. Asari teaches that the columns with tiers and plates and the structure of the substrate support allows for a narrower pitch (pitch of 9-15 mm, [0049]) thus increasing the number of substrate to be processed [0008-0017].
Asari teaches that these annular members are detachably mounted to the support columns (hence the diameter) and that as such, they are more resistant to thermal deformation [0060-0061].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Yamaguchi in view of Matsuura, to make the 9-15 mm, which would fulfill the limitations of a pitch of 4-17% the diameter of the substrates (as per the combined teachings of Yamaguchi in view of Matsuura and Asari, where the pitch of the substrate support of Asari is 9-15 mm, which is 3-5% the diameter of the substrates) as a known pitch for the annular members for a predictable result of creating the desired support on annular member distributions. See MPEP 2143 Motivation A.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 8, Yamaguchi in view of  teach the side surface of the reaction tube is entirely constituted by a cylindrical surface (as per the teachings of Matsuura, as shown in Fig. 2), and the inlets and the outlet are provided to face the cylindrical surface (as per the teachings of Matsuura, as shown in Fig. 2 and 3), wherein the columns are polygonal columns (as per the teachings of Yamaguchi in the cross section along the axis of 16),42 6399451.1HITACHI 13-0003208US0 1wherein the annular members are flat plates (as shown in Fig. 3-5 of Yamaguchi)) and have a constant width (as generally shown in Fig. 3-4) and a constant thickness except for portions of the annular members making contact with the columns (as shown in Yamaguchi Fig. 3, 4) and wherein the gas supplier is configured to supply 90% or more of the gases from the inlets in parallel to the surfaces of the substrates (as shown in the arrows of Matsuura in Fig. 3). 
Yamaguchi teaches that the supports from the columns has a width of Lb is equal to 8.5 mm, which is approximately 0.75-1X the width of the annular member, as shown in Fig. 8.
Yamaguchi in view of Matsuura and Asari does not expressly teach the constant width being 5 mm to 12 mm.
However, it is noted that the size of the width correlates to the diameters that are needed to hold a certain sized substrate, as the inner diameter and the outer diameter must be able to contain the diameter of the substrate. Thus, the constant width of the annular member is implicitly a result effective variable and it would be obvious to one of ordinary skill in the art to adjust the inner and outer diameters to adjust for the diameter of the substrate, thus changing the constant width implicitly. See MPEP 2143, Motivation A. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). See MPEP 2144.05 II (A) and case law therein. Furthermore, as Yamaguchi provides approximate support for the dimensions at 8.5 mm, the correlation with the substrate relation and correlation above, it would be obvious to one of ordinary skill in the art before the effective filing date, to have modified the width of Yamaguchi in view of Matsuura and Asari to have modified the width of the annular member to be 5-12 mm. See MPEP 2143 Motivation A.
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 10, Yamaguchi teaches wherein a support of the plurality of supports that is provided at a column of the plurality of columns provided on a front side in a transfer direction (see supports and columns closest to the arrow in Fig. 1) but does not expressly teach that the support of the plurality of substrates provided on a front side of a transfer direction extends obliquely more toward the front side than toward a direction facing the axis.
Asari teaches wherein a support 33a of 31b of the plurality of supports that is provided at a column of the plurality of columns provided on a front side in a transfer direction (F Fig. 7A) of the plurality of substrates extends obliquely (as shown by the angle of 33a on 31b in Fig. 7A) more toward the front side than toward a direction facing the axis, as broadly recited in the claim, [0032-0067], 
 As it is known to make that the support of the plurality of substrates extends obliquely more toward the front side than toward a direction facing the axis, as taught by Asari, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Yamaguchi in view of Matsuura to do so. It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B. See MPEP 2143, Exemplary Rationales A.
In regards to Claim 11 Yamaguchi teaches that the supports 16 are pins extending substantially parallel to a plane orthogonal to the rotation axis, as it extends horizontally (as shown in Fig. 3 and 5).
In regards to Claim 12, Yamaguchi teaches each of the annular members 13 at an outer circumference thereof, as shown with the approximate position of columns 15 to the outer circumference of the annular member of Fig. 1, has a plurality of notches openings to accommodate columns 15 allowing each of the annular members to be inserted substantially horizontally so that a center of each of the annular members is located on the rotation axis, and wherein a notch of the plurality of notches on a front side in an insertion direction of the annular members is formed in a shape corresponding to a corresponding column of the plurality of columns (as shown in Fig. 1 of Yamaguchi) and a notch of the plurality of notches on a rear side in the insertion direction is formed in a shape in which a corresponding column of the plurality of columns is projected in the insertion direction (as shown in Fig. 1 of Yamaguchi), such that changes to the shapes of the columns would implicitly have mating surfaces in view of Asari as well.
In regards to Claim 13, Yamaguchi teaches that the annular members 13 are welded to the support columns 15 [0068] in the notches 20 (which there are three as shown in Fig. 1) in a welded and temporary manner via a jig [0068].
In regards to Claim 14, Yamaguchi in view of Matsuura and Asari teaches in Asari that the column 31x, 31a provided on the front side is a polygonal column (as shown in the rectangular cross section, [0053]), and wherein a side surface of the column on the front side in the transfer direction of the substrates is formed obliquely toward an extension direction (as shown in the angle of 31a in Fig. 7a to F, the transfer direction) of the supports 32, 33 and provided with supports 33a of the plurality of supports 32, 33 is provided on the side surface of the column (as shown in Fig. 5A, 5B). 
It  has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality shape of the columns that would tend to point toward the non-obviousness of freely selecting a polygonal shape of the column, as per the teachings of Asari, and apply it to the combined art for Yamaguchi in view of Matsuura.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B. Thus, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Yamaguchi in view of Matsuura and Asari to have made the column shapes as per the teachings of Asari. See MPEP 2143 Motivation A.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 19, Yamaguchi teaches the plurality of supports extends more inward than an inner edge of the plurality of annular members so that the plurality of substrates are supported by the plurality of supports without contacting any of the plurality of columns (as shown in Fig. 1-5) but does not expressly teach the inner diameter of each of the annular members is equal to or smaller than an outer diameter of each of the plurality of substrates.
Asari teaches that the inner diameter of each of the annular members is equal to or smaller than an outer diameter of each of the plurality of substrates, as shown in the positioning of wafer supporting portion 32, 32a on the support, which overlaps the inner diameter of the annular member of 30, the inner diameter of the annular member of 30 being smaller than an outer diameter of the plurality of substrates in Fig. 3.
As it is known to make the inner diameter of each of the annular members is equal to or smaller than an outer diameter of each of the plurality of substrates, as taught by Asari, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Yamaguchi in view of Matsuura to do so. It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B. See MPEP 2143, Exemplary Rationales A.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2007/0006803 to Cadwell which teaches other external notches and United States Patent No. 6796439 to Araki teaches the diameters and notches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716